DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 07/01/2020 and Applicant’s request for reconsideration of application 14/718534 filed 07/01/2020.
Claims 1-4, 6, 8-13, 15-17, 19-22, 24, 26-31, and 33-35 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

37 CFR 1.132 Affidavits
The 37 CFR 1.132 Affidavit filed on 07/01/2020 under 37 CFR 1.132 has been considered but is ineffective to overcome the 35 USC § 101 rejection.  
The affidavits describing certain aspects of artificial intelligence are not commensurate with the scope of the claims and the disclosure of the invention in the specification. The claims generally link machine learning to the abstract idea of liquidity forecasting without claiming or disclosing implementation details of 
Additionally, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of patent edibility fails to outweigh the evidence of patent ineligibility as claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4, 6, 8-13, 15-17, 19-22, 24, 26-31, and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing liquidity forecasting decisions without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus and independent claim 10 and all claims which depend from it are directed toward a method.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract 
Specifically, claim 1 comprises inter alia the functions or steps of “derive, from a collection of available forecast rules, a set of forecast rules to be applied to one or more forecasts;  
obtain a forecast for an account at a forecast timestamp; 
use attributes from the forecast to determine whether at least one forecast rule of a set of forecast rules; 
responsive to a determination that a forecast rule of the set of forecast rules is to be applied to the forecast, perform the following operations:
obtaining a milestone time for a milestone associated with the forecast
rule: 
determining, based on the forecast timestamp and the milestone time, a confidence level that a transaction associated with the forecast will occur by a given time; and 
applying, based on the confidence level, a forecast decision that assigns the forecast to one of a plurality of categories associated with a plurality of confidence levels; and
responsive to a determination that no forecast rule of the set of forecast rules is to be applied to the forecast, generate at least one forecast decision for the forecast”. 
inter alia the functions or steps of “derive, from a collection of available forecast rules, a set of forecast rules to be applied to one or more forecasts; 
obtaining a forecast for an account at a forecast timestamp; 
using attributes from the forecast to determine whether at least one forecast rule of a set of forecast rules;
responsive to a determination that a forecast rule of the set of forecast rules is to be applied to the forecast, performing the following operations:
obtaining a milestone time for a milestone associated with the forecast rule; determining, based on the forecast timestamp and the milestone time, a confidence level that a transaction associated with the forecast will occur by a given time; and
applying, based on the confidence level, a forecast decision that assigns the forecast to one of a plurality of categories associated with a plurality of confidence levels; and
responsive to a determination that no forecast rule of the set of forecast rules is to be applied to the forecast, generate at least one forecast decision for the forecast”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. The machine learning model is claimed and described at a high level of generality as to as to merely generally link the abstract idea to machine 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer 
As for dependent claims 4, 6, 9, 15-17, 22, 24, 27, and 29-35, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 2, 3, 8, 10, 20, 21, 26, 28, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving and transmitting to and from the payment server. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of liquidly forecasting are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. As stated above, the affidavit is not effective in overcoming the 35 USC § 101 rejection. The claims merely generally link machine learning to the processing liquidity forecasting decisions. Processing liquidity forecasting decisions is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea under 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson (PGPub No. US 20060047590 A1) teaches [0064] The base advisors B-AD are generally a collection of machine learning systems and can be implemented for other applications outside of financial market theories. The advisors process specified factors, indicators and trading systems that are reflective of specialized criteria of the present application. All of the advisors review raw times series data with the base advisors and also review the output of the indicators, process raw data. The opinions of each of the advisor is reviewed by the super advisor using machine learning for what is termed in the present invention as a consensus. Resulting predictions are compared against actual price activity and advisors are rewarded or punished according to the accuracy of the contribution to the consensus.
Carlsson (PGPub No. US 20160267397 A1) teaches machine learning models where  …  [0504] FIGS. 33-38 related to generating a prediction model and using the prediction models to predict outcomes related to financial data. Although the following embodiments are directed to market conditions analysis and liquidity forecasting.
Cole (U.S. Patent No. US 8768809 B1) teaches an invention which provides methods and systems for managing financial data for a client that may involve, for example, implementing, using a computer having a processor coupled to memory, client-defined transfer forms to capture a cash flow forecast within a cash flow forecasting module; receiving, using the computer, forecast cash flows for the client via the client-defined transfer forms by the cash flow forecasting module; and generating, using the computer, a real-time 
Marsh (PGPub No. US 20160092989 A1) teaches systems and methods for volumetric forecasting based on prediction market probability estimates. Alternative simulated starting values for prediction markets are used in order to determine the preferred starting values for prediction markets to use in volumetric forecasting. A user interface that facilitates using prediction market probability estimates to determine volumetric forecasts.
Wise (PGPub No. US 20020116325 A1) teaches method and system for financial modeling to predict the amount of liquidity needed to support a portfolio of assets that is being financed in the commercial paper market, or any other market that is sensitive to the provision of liquidity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/12/2020